      Case 3:19-cv-03040-N Document 1 Filed 12/23/19               Page 1 of 12 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


KIM TURNER,                                   )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
FM INVESTMENTS TRINITY                        )
PRAIRIE L P,                                  )
                                              )
                       Defendant.             )

                                            COMPLAINT

        COMES NOW, KIM TURNER, by and through the undersigned counsel, and files this,

her Complaint against Defendant, FM INVESTMENTS TRINITY PRAIRIE L P, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

        2.     Plaintiff, KIM TURNER (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in



                                                  1
     Case 3:19-cv-03040-N Document 1 Filed 12/23/19                 Page 2 of 12 PageID 2



performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.     Plaintiff uses a wheelchair for mobility purposes.

        6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”)

        7.     Defendant, FM INVESTMENTS TRINITY PRAIRIE L P (hereinafter “FM

INVESTMENTS TRINITY PRAIRIE L P”), is a limited partnership that transacts business in

the State of Texas and within this judicial district.

        8.     Defendant, FM INVESTMENTS TRINITY PRAIRIE L P, may be properly

served with process via service, to wit: 1205 W. Trinity Mills, #106, Carrollton, TX 75006-

1331.

                                   FACTUAL ALLEGATIONS

        9.     On or about December 20, 2019, Plaintiff was a customer at “Al Markaz,” a

business located at 1205 W. Trinity Mills, Carrollton, TX 75006, referenced herein as the “Al

Markaz.”

        10.    Plaintiff lives only 10 miles from Al Markaz and the Property.

        11.    Al Markaz is located on the property owned by Defendant, FM INVESTMENTS



                                                   2
    Case 3:19-cv-03040-N Document 1 Filed 12/23/19                Page 3 of 12 PageID 3



TRINITY PRAIRIE L P.

       12.     FM INVESTMENTS TRINITY PRAIRIE L P is the owner or co-owner of the

real property and improvements that Al Markaz is situated upon and that is the subject of this

action, referenced herein as the “Property.”

       13.     Plaintiff has visited Al Markaz and the Property at least once before as a customer

and advocate for the disabled. Plaintiff intends on revisiting the Property within six months or

sooner, as soon as the barriers to access detailed in this Complaint are removed and the Property

are accessible again. The purpose of the revisit is to be a regular customer, to determine if and

when the Property are made accessible, and to maintain standing for this lawsuit for Advocacy

Purposes.

       14.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

regular customer as well as for Advocacy Purposes, but does not intend to re-expose herself to

the ongoing barriers to access and engage in a futile gesture of visiting the public

accommodation known to Plaintiff to have numerous and continuing barriers to access.

       15.     Plaintiff’s access to the business(es) and public accommodations located at 1205

W. Trinity Mills, Carrollton, TX 75006, Dallas County Property Appraiser’s parcel number

140086900A02B0000 (“the Property”), and/or full and equal enjoyment of the goods, services,

foods, drinks, facilities, privileges, advantages and/or accommodations offered therein were

denied and/or limited because of her disabilities, and she will be denied and/or limited in the

future unless and until Defendant, FM INVESTMENTS TRINITY PRAIRIE L P, is compelled

to remove the physical barriers to access and correct the ADA violations that exist at the

Property, including those set forth in this Complaint.

       16.     Plaintiff travelled to the Property as a customer and as an independent advocate



                                                 3
    Case 3:19-cv-03040-N Document 1 Filed 12/23/19                   Page 4 of 12 PageID 4



for the disabled, encountered the barriers to access at the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                      COUNT I
                          VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:


                                                  4
    Case 3:19-cv-03040-N Document 1 Filed 12/23/19                Page 5 of 12 PageID 5



       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.     The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

her capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of her disabilities resulting from the physical barriers to access,


                                                5
    Case 3:19-cv-03040-N Document 1 Filed 12/23/19                 Page 6 of 12 PageID 6



dangerous conditions and ADA violations that exist at the Property that preclude and/or limit her

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again within six months or sooner as a

customer and as an independent advocate for the disabled, in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly offered at the

Property, but will be unable to fully do so because of her disability and the physical barriers to

access, dangerous conditions and ADA violations that exist at the Property that preclude and/or

limit her access to the Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       28.     Defendant, FM INVESTMENTS TRINITY PRAIRIE L P, has discriminated

against Plaintiff (and others with disabilities) by denying her access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of the

Property, as prohibited by, and by failing to remove architectural barriers as required by, 42

U.S.C. § 12182(b)(2)(A)(iv).

       29.     Defendant, FM INVESTMENTS TRINITY PRAIRIE L P, will continue to

discriminate against Plaintiff and others with disabilities unless and until Defendant, FM

INVESTMENTS TRINITY PRAIRIE L P, is compelled to remove all physical barriers that exist

at the Property, including those specifically set forth herein, and make the Property accessible to

and usable by Plaintiff and other persons with disabilities.

       30.     A specific list of unlawful physical barriers, dangerous conditions and ADA



                                                 6
    Case 3:19-cv-03040-N Document 1 Filed 12/23/19                    Page 7 of 12 PageID 7



violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (iii)   Near Unit 100, the access aisle to the accessible parking space is not level due to

               the presence of an accessible ramp in the access aisle in violation of Section 502.4

               of the 2010 ADAAG standards. This violation made it dangerous and difficult for

               Plaintiff to exit and enter their vehicle while parked at the Property.

       (iv)    Near Unit 100, the accessible curb ramp is improperly protruding into the access

               aisle of the accessible parking space in violation of Section 406.5 of the 2010

               ADAAG Standards. This violation made it difficult and dangerous for Plaintiff to

               exit/enter their vehicle.

       (v)     Near Unit 100, the accessible ramp side flares have a slope in excess of 1:10 in

               violation of Section 406.3 of the 2010 ADAAG standards. This violation made it

               dangerous and difficult for Plaintiff to access the units of the Property.

       (vi)    Near Unit 100, the accessible parking space and associated access aisle have a

               slope in excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG

               standards and are not level. This violation made it dangerous and difficult for

               Plaintiff to exit and enter their vehicle while parked at the Property.

       (vii)   Near Unit 100, the accessible parking space is missing a proper identification sign

               in violation of Section 502.6 of the 2010 ADAAG standards. This violation made

               it difficult for Plaintiff to locate an accessible parking space.




                                                  7
Case 3:19-cv-03040-N Document 1 Filed 12/23/19                   Page 8 of 12 PageID 8



  (viii)   There is an excessive vertical rise along the accessible route or path near the Al

           Markaz Store in violation of Section 303.2 of the 2010 ADAAG standards. This

           violation made it dangerous and difficult for Plaintiff to access public features of

           the Property.

  (ix)     Near Unit 112, due to a policy of not having parking stops for the parking spaces

           directly in front of the exterior access route, cars routinely pull up all the way to

           the curb and the "nose" of the vehicle extends into the access route causing the

           exterior access route to routinely have clear widths below the minimum thirty-six

           (36") inch requirement specified by Section 403.5.1 of the 2010 ADAAG

           Standards. This violation made it dangerous and difficult for Plaintiff to access

           exterior public features of the Property.

  (x)      Near Unit 112, due to a policy of not having parking stops for the parking spaces

           directly in front of the exterior access route, cars routinely pull up all the way to

           the curb and the "nose" of the vehicle extends into the access route as a result, in

           violation of Section 502.7 of the 2010 ADAAG Standards, parking spaces are not

           properly designed so that parked cars and vans cannot obstruct the required clear

           width of adjacent accessible routes.

  (xi)     Near Unit 112, due to the placement of a newspaper rack and a column, there are

           publicly accessible areas of the Property having accessible routes with clear

           widths below the minimum 36 (thirty-six) inch requirement as required by

           Section 403.5.1 of the 2010 ADAAG standards. This violation made it dangerous

           and difficult for Plaintiff to access exterior public features of the Property.




                                              8
Case 3:19-cv-03040-N Document 1 Filed 12/23/19                    Page 9 of 12 PageID 9



  (xii)    Near Unit 116, the access aisle to the accessible parking space is not level due to

           the presence of an accessible ramp in the access aisle in violation of Section 502.4

           of the 2010 ADAAG standards. This violation made it dangerous and difficult for

           Plaintiff to exit and enter their vehicle while parked at the Property.

  (xiii)   Near Unit 116, the accessible curb ramp is improperly protruding into the access

           aisle of the accessible parking space in violation of Section 406.5 of the 2010

           ADAAG Standards. This violation made it difficult and dangerous for Plaintiff to

           exit/enter their vehicle.

  (xiv)    Near Unit 116, the accessible ramp side flares have a slope in excess of 1:10 in

           violation of Section 406.3 of the 2010 ADAAG standards. This violation made it

           dangerous and difficult for Plaintiff to access the units of the Property.

  (xv)     The access aisle serving the accessible parking space near Unit 116 is not at the

           same level as the parking space it serves in violation of Section 502.4 of the 2010

           ADAAG Standards. This violation would make it difficult for Plaintiff to exit and

           enter her vehicle if parked at that accessible parking space.

  (xvi)    Near Unit 116, the accessible parking space is missing a proper identification sign

           in violation of Section 502.6 of the 2010 ADAAG standards. This violation made

           it difficult for Plaintiff to locate an accessible parking space.

  (xvii) The total number of accessible parking spaces is inadequate and is in violation of

           Section 208.2 of the 2010 ADAAG standards. There are approximately 212 total

           parking spaces on the Property, requiring seven accessible parking spaces, but

           there is only three accessible parking spaces on the Property. This violation made

           it difficult for Plaintiff to locate an accessible parking space.



                                              9
   Case 3:19-cv-03040-N Document 1 Filed 12/23/19                Page 10 of 12 PageID 10



       (xviii) There are no marked van accessible parking spaces on the Property in violation of

               section 208.2.4 of the 2010 ADAAG Standards.

       31.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.     All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       35.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, FM

INVESTMENTS TRINITY PRAIRIE L P, has the financial resources to make the necessary

modifications. According to the Property Appraiser website, the market value of the Property is

listed at $3,150,200.00.

       37.     Upon information and good faith belief, the Property has been altered since 2010.

       38.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.



                                                10
   Case 3:19-cv-03040-N Document 1 Filed 12/23/19                      Page 11 of 12 PageID 11



       39.        Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendant, FM INVESTMENTS TRINITY PRAIRIE L P, is required to remove the physical

barriers, dangerous conditions and ADA violations that exist at the Property, including those

alleged herein.

       40.        Plaintiff’s requested relief serves the public interest.

       41.        The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

       42.        Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, FM INVESTMENTS TRINITY PRAIRIE L P, pursuant to 42 U.S.C.

§§ 12188 and 12205.

       43.        Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, FM

INVESTMENTS TRINITY PRAIRIE L P, to modify the Property to the extent required by the

ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)        That the Court find Defendant, FM INVESTMENTS TRINITY PRAIRIE L P, in

                  violation of the ADA and ADAAG;

       (b)        That the Court issue a permanent injunction enjoining Defendant, FM

                  INVESTMENTS TRINITY PRAIRIE L P, from continuing their discriminatory

                  practices;

       (c)        That the Court issue an Order requiring Defendant, FM INVESTMENTS

                  TRINITY PRAIRIE L P, to (i) remove the physical barriers to access and (ii) alter



                                                    11
Case 3:19-cv-03040-N Document 1 Filed 12/23/19              Page 12 of 12 PageID 12



         the subject Property to make it readily accessible to and useable by individuals

         with disabilities to the extent required by the ADA;

   (d)   That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses

         and costs; and

   (e)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                       Dated: December 23, 2019.

                                       Respectfully submitted,

                                       Law Offices of
                                       THE SCHAPIRO LAW GROUP, P.L.

                                       /s/ Douglas S. Schapiro
                                       Douglas S. Schapiro, Esq.
                                       Northern District of Texas ID No. 54538FL
                                       Attorney-in-Charge of Plaintiff
                                       The Schapiro Law Group, P.L.
                                       7301-A W. Palmetto Park Rd., #100A
                                       Boca Raton, FL 33433
                                       Tel: (561) 807-7388
                                       Email: schapiro@schapirolawgroup.com


                                       Law Offices of
                                       LIPPE & ASSOCIATES

                                       Emil Lippe, Jr., Esq.
                                       State Bar No. 12398300
                                       Lippe & Associates
                                       12222 Merit Drive, Suite 1200
                                       Dallas, TX 75251
                                       Tel: (214) 855-1850
                                       Fax: (214) 720-6074
                                       emil@texaslaw.com


                                       ATTORNEYS FOR PLAINTIFF
                                       KIM TURNER



                                          12
